Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This non-final office action is in response to the application filed 5/1/2017.

Claims 1-4, 7-14, and 17-23, and 25 are pending. Claims 1, 11, and 20 are independent claims. Claim 25 is new.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-13, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (20150082148) in view of Agarwal (20150067043) 

Regarding claim 1, Lai teaches a non-transitory computer readable medium including instructions executable by one or more processors for: (0058) hosting, at a process cloud that comprises one or more computers, a software application that is configured for use with a social network, (0002, discloses a social setting which content is shared across multiple devices and 0006, discloses organizational setting and 0005, discloses a host server of a cloud service and 0024, discloses a cloud collaboration platform) wherein the process cloud is integrated with a document cloud (0005 and Fig. 1, discloses a cloud service, collaboration and cloud storage accounts to render documents) that maintains a plurality of folder structures and accompanying folders and documents, (Fig. 2, depicts workspaces with different folders and 0019, discloses stored files on the cloud and 0032-0033, discloses storing various document types in a shared workspace on the cloud and 0037, discloses aggregating a plurality of files with the style sheet to render the file and 0042, discloses different types of settings such as an organization or academic institution and 0026, discloses permissions with accessing content in a workspace.  The examiner interprets each workspace may have its own folder structure, additionally one of ordinary skill in the art would recognize various folder structures maybe created by a user) for use with the software application; (0040, discloses rendering the documents in a browser) wherein the process cloud is integrated with the social network, (0002, discloses sharing content in social settings or working environments and 0007, discloses multiple collaborators and Fig. 1 and 3 discloses a workspace integrated with the cloud (106) and collaboration accounts and 0024, discloses collaboration environments for an enterprise or organization that users belong using client software native to the cloud collaboration platform) and receives input associated with conversations in the social network:  (0024, discloses the collaboration platform has settings for an organization that the users belong and 0019, discloses documents stored on the cloud and 0025, discloses accessing work items using the collaboration platform and 0048, discloses creating discussion topics in the workspace with users that can access a user interface to respond) wherein the software application operates according to the process model to perform one or more sequences of steps or activities that execute as a process flow at the process cloud (0082 and Fig. 6, discloses a flowchart for streaming a document to the browser steps 610-640) and includes tasks associated with the documents maintained by the document cloud; (0048, discloses creating tasks and delegating the action items to other users and updating task status and a web-based collaboration platform where notifications are presented in the user interface and 0053, discloses generating actionable events and 0024-0026, discloses the web-based collaboration environment hosted by the host server 110 that hosts workspaces for users to access content) receiving a signal from the social network to run an instance of the software application at the process cloud and executing the process flow;  (0024, discloses signals received or detected at client device 102 (social network) can be used by various users or collaborators for access to the collaboration application where the collaboration environment can have collective settings for an organization that the users belong in a new workspace which is shared with collaborators and 0026-0027, discloses a workspace that is associated with a set of users with different levels of access and 0042, discloses any type of organized setting.) creating a social network collaboration interface for the instance of the software application (0024, discloses providing an user interface 104 for each user) in accordance with rules associated with the software application, (0026, discloses a workspace associated with a set of users based on rules) including: displaying, within the social network, a user interface having one or more social objects associated with the software application,  (0048, discloses a user interface where discussion topics can be created and task status from multiple users can be indicated or assigned to other users as collaborators regarding the document and Fig. 5C) wherein the social objects are selectable by a user interacting with the user interface: (0080 and Fig. 5B, depicts social objects a user may select 510 and Fig. 5C depicts users commenting on the social object) wherein each of the one or more social objects associated with the software application provides a mapping of data, (0037, graphic operations in the document file can be mapped to their equivalent scalable vector graphic (SVG) operations for laying out data  using the style sheet and 0046, discloses notifying other users within a workspace if an action is performed on a work item within the workspace and 0059, discloses the host server can stream pages to the browser as they are generated to enable instant viewing of documents and 0073-0074, discloses users may make comments and annotations rendered over a document that can be filtered for display by metadata or which users may access content.) between the software application running at the process cloud and the social network,  (0019, discloses a viewing and accessing documents regardless of whether a software is installed at a client and Fig. 1, 110, 105 and 0024, discloses collaborators can access the web-based collaboration environment to which users belong and 0038, discloses the host server 110 can process text to enable generation of an invisible layer for users to collaborate on the document and Fig. 5C, depicts a selected social object and 0046, discloses a workspace where users can add collaborators 0002, discloses social settings or work environments and Figs. 1 and 2, discloses users 206 interacting with workspace 205 and connecting to the cloud) and wherein the software application being instantiated, (0006 and 0025, discloses a web based or online collaboration platform application and 0046, discloses real time notifications of actions in a workspace) one or more conversations for the software application and social objects are created in accordance with the rules of the software application, (0018, discloses creating style sheets (rules) based on a document to generate the appearance of the document file and creating an invisible layer for actions to be performed on the document and 0026, discloses permissions and rules of each user and collaborator to access content and 0046, discloses creating a discussion topics in the workspace and 0048, discloses assigning actionable events such as modifying content to certain users) in the social network,  (0042, discloses different social settings) together with a social object conversation identification that processes and tasks subsequently reference, (0048, discloses creating actions items pertaining to a work item (social objects) and discussions) wherein a social object and its contents are accessed via the user interface and a conversation wall section that displays a conversation with participants, (0048 and 0081, discloses discussion topics that can be created and Fig. 5C, 520, depicts a conversation wall type interface) and one or more document controls that provide access to documents maintained as the document cloud as part of the conversation; (0081, discloses the collaboration bar 510 includes actions that the user can perform on a document such as share, comment, download, or assign at task to another collaborator) wherein the rules specify, (0026, discloses rules and permissions for access levels for users) for particular tasks associated with the software application running at the process cloud, (0025-0027, discloses uploading a work item for multiple users to access using the collaboration platform on the cloud and 0017, Figs.5A-5C, discloses user interfaces rendering documents regardless if a plug-in is installed at the user device) selected participants of the social network to be associated with the social network collaboration; (0042, discloses any type of organization and 0044-0045, discloses which participants to include such as by department and 0048, discloses assigning tasks to users via the user interface) receiving, at the process cloud, input from the social network collaboration interface, (0024, discloses the host server hosting a collaboration environment and 0051-0052, discloses receiving input to access or modify documents using the workspace interface) in response to interaction by a participant with a particular social object of the one or more social objects, (0081 and Fig 5C, 520 and 0048, discloses assigning actionable events to users regarding work items and receiving updates from users.  The examiner interprets a user may assign tasks and receive follow up input based on the assigned tasks) to control progression of the particular tasks associated with the software application; (0046-0048, discloses the interface is used to adding, deleting, or modifying collaborators or uploading, downloading, adding a work item and discloses creating action items (tasks) and notifying users via the user interface of modifications to a document) and communicating, by the process cloud, with the document cloud, to access and update the documents associated with the social object during execution of the software application, via interaction with the social network, (0018, discloses interacting with documents in a document file 0060, discloses storing the document in the cloud workspace (repository 130) and 0033, discloses storing documents in the shared workspace and 0025, discloses users accessing the workspaces which the user can view, edit, update, revise, etc. grouped work items. The examiner interprets as maintaining an interface with the documents and work items as social objects) including for a particular conversation the documents maintained at the document cloud as part of the particular conversation and accessed via the social object and user interface associated with the particular conversation (0079-0081, Fig. 5C, 520, discloses the collaboration bar allows the user to perform functions on a document rendered in a shared workspace on a viewed document including a discussion regarding the viewed document)
Lai fails to teach wherein the software application runs at the process cloud and is defined by a process model having process elements spanning participants and activities that are to be performed by or are otherwise associated with the participants involved in a process represented by the process model, automatically determining for the particular social object, in response to the interaction by the participant with the particular social object, the steps and tasks and participants associated with the particular social object;
Agarwal teaches and wherein the software application runs at the process cloud and is defined by a process model having process elements spanning participants and activities that are to be performed by or are otherwise associated with the participants involved in a process represented by the process model, (Fig. 1 and 0031, depicts and discloses a process model for a software application with tasks and activities associated with participants and Fig. 6 and 0033, 0082, discloses a process model of an IT incident and 0084-0085, discloses the cloud computing environment where the computer system is practiced) automatically determining for the particular social object, in response to the interaction by the participant with the particular social object, the steps and tasks and participants associated with the particular social object; (0021, discloses collaboration logs containing details of activities executed in a process which include emails, chats, and other data including interactions between workers in relation to process or task execution.  The examiner interprets the task as the social objects and 0023-0024, discloses determining a task owner and 0059, discloses in the case a task is misrouted a task owner can transfer the incident to a member in the SCU and 0031, discloses steps taken after the task owner has been identified and 0033, assigning a specific work group to a task and Fig. 3.  The examiner interprets if the task is accepted/rejected by the user (task owner) that steps/participants will be determined by the SCU)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Lai to incorporate the teachings of Agarwal.  Doing so would allow the software to be defined by a process model with a collection of elements and activities that are to be performed by participants or collaborators to clearly define roles and responsibilities within the software application in order to accomplish the tasks and events associated with the software application to be completed in a systemic fashion in order to assign and complete tasks more quickly and allow tasks to be assigned automatically without a user according to a user’s role allowing each participant’s roles and responsibilities to be clearly defined to reach a consensus in the collaboration environment.

Regarding claim 2, Lai and Agarwal teaches the non-transitory computer readable medium of claim 1. Lai further teaches wherein creating a social network collaboration interface further includes creating an intra-task level collaboration interface. (0054, discloses a commenting user interface can be used in conjunction with the main interface to enable task assignment and delegation)

Regarding claim 3, Lai and Agarwal teaches the non-transitory computer readable medium of claim 2.  Lai teaches wherein the intratask level collaboration interface represents a closed forum involving an exchange of communications between one or more participants, the intra-task level collaboration interface occurring between adjacent tasks or processes of the software application. (0045, discloses a workspace contains work items 

Regarding claim 7, Lai and Agarwal teaches the non-transitory computer readable medium of claim 1.  Lai teaches wherein creating a social network collaboration interface further includes creating an inter-task level collaboration interface occurring during running of a given software task. (0054, discloses a commenting user interface can be used in conjunction with user interface features to enable task assignment and management of work items.  The examiner interprets as inter-task items)

Regarding claim 8, Lai and Agarwal teaches the non-transitory computer readable medium of claim 7.  Lai further teach wherein the intertask level collaboration interface involves a subset of the participants that have been selected for participation in multiple collaborative tasks to be implemented via the software application. (0054, discloses the commenting user interface that can assign tasks and delegate the tasks to a subset of individuals of the department)

Regarding claim 9, Lai and Agarwal teaches the non-transitory computer readable medium of claim 1.  Lai teaches further including determining the participants, such that an application-level collaboration interface will include participants that have been invited to the collaboration interface in accordance with one or more rules specified via the software application. (0026, discloses controlling access to content within the workspace by 

Regarding claim 10, Lai and Agarwal teaches the non-transitory computer readable medium of claim 9.  Lai teaches further including selectively adjusting the participants by omitting or including participants based on a particular task being implemented via the software application.  (0048, discloses selectively assign tasks to other chosen users)

Regarding claim 11, Lai teaches a method for facilitating collaboration participation in a software application, the method comprising hosting, at a process cloud that comprises one or more computers, (0058) a software application that is configured for use with a social network, (0002, discloses a social setting which content is shared across multiple devices and 0005, discloses a host server of a cloud service and 0024, discloses a cloud collaboration platform) wherein the process cloud is integrated with a document cloud (0005 and Fig. 1, discloses a cloud service, collaboration and cloud storage accounts to render documents) that maintains a plurality of folder structures and accompanying folders and documents, (Fig. 2, depicts workspaces with different folders and 0019, discloses stored files on the cloud and 0032-0033, discloses storing various document types in a shared workspace on the cloud and 0037, discloses aggregating a plurality of files with the style sheet to render the file and 0042, discloses different types of settings such as an organization or academic institution and 0026, discloses permissions with accessing content in a workspace.  The examiner interprets each workspace may have its own folder structure, additionally one of ordinary skill in the art would recognize various folder structures maybe created by a user) for use with the software application; (0040, discloses rendering the documents in a browser) wherein the process cloud is integrated with the social network, (0002, discloses sharing content in social settings or working environments and 0007, discloses multiple collaborators and Fig. 1 and 3 discloses a workspace integrated with the cloud (106) and collaboration accounts and 0024, discloses collaboration environments for an enterprise or organization that users belong using client software native to the cloud collaboration platform) and receives input associated with conversations in the social network:  (0024, discloses the collaboration platform has settings for an organization that the users belong and 0019, discloses documents stored on the cloud and 0025, discloses accessing work items using the collaboration platform and 0048, discloses creating discussion topics in the workspace with users that can access a user interface to respond) wherein the software application operates according to the process model to perform one or more sequences of steps or activities that execute as a process flow at the process cloud (0082 and Fig. 6, discloses a flowchart for streaming a document to the browser steps 610-640) and includes tasks associated with the documents maintained by the document cloud; (0048, discloses creating tasks and delegating the action items to other users and updating task status and a web-based collaboration platform where notifications are presented in the user interface and 0053, discloses generating actionable events and 0024-0026, discloses the web-based collaboration environment hosted by the host server 110 that hosts workspaces for users to access content) receiving a signal from the social network to run an instance of the software application at the process cloud and executing the process flow;  (0024, discloses signals received or detected at client device 102 (social network) can be used by various users or collaborators for access to the collaboration application where the collaboration environment can have collective settings for an organization that the users belong in a new workspace which is creating a social network collaboration interface for the instance of the software application (0024, discloses providing an user interface 104 for each user) in accordance with rules associated with the software application, (0026, discloses a workspace associated with a set of users based on rules) including: displaying, within the social network, a user interface having one or more social objects associated with the software application,  (0048, discloses a user interface where discussion topics can be created and task status from multiple users can be indicated or assigned to other users as collaborators regarding the document and Fig. 5C) wherein the social objects are selectable by a user interacting with the user interface: (0080 and Fig. 5B, depicts social objects a user may select 510 and Fig. 5C depicts users commenting on the social object) wherein each of the one or more social objects associated with the software application provides a mapping of data, (0037, graphic operations in the document file can be mapped to their equivalent scalable vector graphic (SVG) operations for laying out data  using the style sheet and 0046, discloses notifying other users within a workspace if an action is performed on a work item within the workspace and 0059, discloses the host server can stream pages to the browser as they are generated to enable instant viewing of documents) between the software application running at the process cloud and the social network,  (0019, discloses a viewing and accessing documents regardless of whether a software is installed at a client and Fig. 1, 110, 105 and 0024, discloses collaborators can access the web-based collaboration environment to which users belong and 0038, discloses the host server 110 can process text to enable generation of an invisible layer for users to collaborate on the document and Fig. 5C, depicts a selected social object and 0046, discloses a workspace where users can add  and wherein the software application being instantiated, (0006 and 0025, discloses a web based or online collaboration platform application and 0046, discloses real time notifications of actions in a workspace) one or more conversations for the software application and social objects are created in accordance with the rules of the software application, (0018, discloses creating style sheets (rules) based on a document to generate the appearance of the document file and creating an invisible layer for actions to be performed on the document and 0026, discloses permissions and rules of each user and collaborator to access content and 0046, discloses creating a discussion topics in the workspace and 0048, discloses assigning actionable events such as modifying content to certain users) in the social network,  (0042, discloses different social settings) together with a social object conversation identification that processes and tasks subsequently reference, (0048, discloses creating actions items pertaining to a work item (social objects) and discussions) wherein a social object and its contents are accessed via the user interface and a conversation wall section that displays a conversation with participants, (0048 and 0081, discloses discussion topics that can be created and Fig. 5C, 520, depicts a conversation wall type interface) and one or more document controls that provide access to documents maintained as the document cloud as part of the conversation; (0081, discloses the collaboration bar 510 includes actions that the user can perform on a document such as share, comment, download, or assign at task to another collaborator) wherein the rules specify, (0026, discloses rules and permissions for access levels for users) for particular tasks associated with the software application running at the process cloud, (0025-0027, discloses uploading a work item for multiple users to access using the collaboration platform on the cloud selected participants of the social network to be associated with the social network collaboration; (0042, discloses any type of organization and 0044-0045, discloses which participants to include such as by department and 0048, discloses assigning tasks to users via the user interface) receiving, at the process cloud, input from the social network collaboration interface, (0024, discloses the host server hosting a collaboration environment and 0051-0052, discloses receiving input to access or modify documents using the workspace interface)  in response to interaction by a participant with a particular social object of the one or more social objects, (0081 and Fig 5C, 520 and 0048, discloses assigning actionable events to users regarding work items and receiving updates from users.  The examiner interprets a user may assign tasks and receive follow up input based on the assigned tasks) to control progression of the particular tasks associated with the software application; (0046-0048, discloses the interface is used to adding, deleting, or modifying collaborators or uploading, downloading, adding a work item and discloses creating action items (tasks) and notifying users via the user interface of modifications to a document) and communicating, by the process cloud, with the document cloud, to access and update the documents associated with the social object during execution of the software application, via interaction with the social network. (0018, discloses interacting with documents in a document file 0060, discloses storing the document in the cloud workspace (repository 130) and 0033, discloses storing documents in the shared workspace and 0025, discloses users accessing the workspaces which the user can view, edit, update, revise, etc. grouped work items. The examiner interprets as maintaining an interface with the documents and work items as social objects)including for a particular conversation the documents maintained at the document cloud as part of the particular conversation and accessed via the social object and user interface associated with the particular conversation (0079-0081, Fig. 5C, 520, discloses the collaboration bar allows the user to perform functions on a document rendered in a shared workspace on a viewed document including a discussion regarding the view document)
Lai fails to teach wherein the software application runs at the process cloud and is defined by a process model having process elements spanning participants and activities that are to be performed by or are otherwise associated with the participants involved in a process represented by the process model, automatically determining for the particular social object, in response to the interaction by the participant with the particular social object, the steps and tasks and participants associated with the particular social object; 
Agarwal teaches and wherein the software application runs at the process cloud and is defined by a process model having process elements spanning participants and activities that are to be performed by or are otherwise associated with the participants involved in a process represented by the process model, (Fig. 1 and 0031, depicts and discloses a process model for a software application with tasks and activities associated with participants and Fig. 6 and 0033, 0082, discloses a process model of an IT incident and 0084-0085, discloses the cloud computing environment where the computer system is practiced) automatically determining for the particular social object, in response to the interaction by the participant with the particular social object, the steps and tasks and participants associated with the particular social object; (0021, discloses collaboration logs containing details of activities executed in a process which include emails, chats, and other data including interactions between workers in relation to process or task execution.  The examiner interprets the task as the social objects and 0023-0024, discloses determining a task owner and 0059, discloses in the case a task is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Lai to incorporate the teachings of Agarwal  Doing so would allow the software to be defined by a process model with a collection of elements and activities that are to be performed by participants or collaborators to clearly define roles and responsibilities within the software application in order to accomplish the tasks and events associated with the software application to be completed in a systemic fashion in order to assign and complete tasks more quickly and allow tasks to be assigned automatically without a user according to a user’s role allowing each participant’s roles and responsibilities to be clearly defined to reach a consensus in the collaboration environment.

Regarding claim 12, Lai and Agarwal teaches the method of claim 11. Lai further teaches wherein creating a social network collaboration interface further includes creating an intra-task level collaboration interface. (0054, discloses a commenting user interface can be used in conjunction with the main interface to enable task assignment and delegation)

Regarding claim 13, Lai and Agarwal teaches the method of claim 12.  Lai further teaches wherein the intra-task level collaboration interface represents a closed forum involving an exchange of communications between one or more participants, the intra-task level collaboration interface occurring between adjacent tasks or processes of the software application. (0045, discloses a workspace contains work items with permissions to control access to the work item and 0054, discloses a commenting user interface to enable task assignment and management of work items)

Regarding claim 17, Lai and Agarwal teaches the method of claim 11. Lai further teaches wherein creating a social network collaboration interface further includes creating an inter-task level collaboration interface occurring during running of a given software task. (0054, discloses a commenting user interface can be used in conjunction with user interface features to enable task assignment and management of work items.  The examiner interprets as inter-task items)

Regarding claim 18, Lai and Agarwal teaches the method of claim 17.  Lai teaches wherein the inter-task level collaboration interface involves a subset of the participants that have been selected for participation in multiple collaborative tasks to be implemented via the software application. (0054, discloses the commenting user interface that can assign tasks and delegate the tasks to a subset of individuals of the department)

Regarding claim 19, Lai and Agarwal teaches the method of claim 11.  Lai teaches further including determining the participants, such that an application-level collaboration interface will include participants that have been invited to the collaboration interface in accordance with one or more rules specified via the software application. (0026, discloses controlling access to content within the workspace by using permissions or rules and 0042, discloses by a company, department or any other type of organization)

Regarding claim 20, Lai teaches an apparatus for facilitating collaborative participation in a software application, the apparatus comprising: one or more processors;  a non-transitory processor-readable storage device including (0058)   instructions for: hosting, at a process cloud that comprises one or more computers, a software application that is configured for use with a social network, (0002, discloses a social setting which content is shared across multiple devices and 0005, discloses a host server of a cloud service and 0024, discloses a cloud collaboration platform) wherein the process cloud is integrated with a document cloud (0005 and Fig. 1, discloses a cloud service, collaboration and cloud storage accounts to render documents) that maintains a plurality of folder structures and accompanying folders and documents, (Fig. 2, depicts workspaces with different folders and 0019, discloses stored files on the cloud and 0032-0033, discloses storing various document types in a shared workspace on the cloud and 0037, discloses aggregating a plurality of files with the style sheet to render the file and 0042, discloses different types of settings such as an organization or academic institution and 0026, discloses permissions with accessing content in a workspace.  The examiner interprets each workspace may have its own folder structure, additionally one of ordinary skill in the art would recognize various folder structures maybe created by a user) for use with the software application; (0040, discloses rendering the documents in a browser) wherein the process cloud is integrated with the social network, and receives input associated with conversations in the social network:  (0024, discloses the collaboration platform has settings for an organization that the users belong and 0019, discloses documents stored on the cloud and 0025, discloses accessing work items using the collaboration platform and 0048, discloses creating discussion topics in the workspace with users that can access a user interface to respond) wherein the software application operates according to the process model to perform one or more sequences of steps or activities that execute as a process flow at the process cloud (0082 and Fig. 6, discloses a flowchart for streaming a document to the browser steps 610-640) and includes tasks associated with the documents maintained by the document cloud; (0048, discloses creating tasks and delegating the action items to other users and updating task status and a web-based collaboration platform where notifications are presented in the user interface and 0053, discloses generating actionable events and 0024-0026, discloses the web-based collaboration environment hosted by the host server 110 that hosts workspaces for users to access content) receiving a signal from the social network to run an instance of the software application at the process cloud and executing the process flow;  (0024, discloses signals received or detected at client device 102 (social network) can be used by various users or collaborators for access to the collaboration application where the collaboration environment can have collective settings for an organization that the users belong in a new workspace which is shared with collaborators and 0026-0027, discloses a workspace that is associated with a set of users with different levels of access and 0042, discloses any type creating a social network collaboration interface for the instance of the software application (0024, discloses providing an user interface 104 for each user) in accordance with rules associated with the software application, (0026, discloses a workspace associated with a set of users based on rules) including: displaying, within the social network, a user interface having one or more social objects associated with the software application,  (0048, discloses a user interface where discussion topics can be created and task status from multiple users can be indicated or assigned to other users as collaborators regarding the document and Fig. 5C) wherein the social objects are selectable by a user interacting with the user interface: (0080 and Fig. 5B, depicts social objects a user may select 510 and Fig. 5C depicts users commenting on the social object) wherein each of the one or more social objects associated with the software application provides a mapping of data, (0037, graphic operations in the document file can be mapped to their equivalent scalable vector graphic (SVG) operations for laying out data  using the style sheet and 0046, discloses notifying other users within a workspace if an action is performed on a work item within the workspace and 0059, discloses the host server can stream pages to the browser as they are generated to enable instant viewing of documents) between the software application running at the process cloud and the social network,  (0019, discloses a viewing and accessing documents regardless of whether a software is installed at a client and Fig. 1, 110, 105 and 0024, discloses collaborators can access the web-based collaboration environment to which users belong and 0038, discloses the host server 110 can process text to enable generation of an invisible layer for users to collaborate on the document and Fig. 5C, depicts a selected social object and 0046, discloses a workspace where users can add collaborators 0002, discloses social settings or work environments and Figs. 1 and 2, discloses users 206 interacting with workspace 205 and connecting to the cloud) and wherein the software application being instantiated, (0006 and 0025, discloses a web based or online collaboration platform application and 0046, discloses real time notifications of actions in a workspace) one or more conversations for the software application and social objects are created in accordance with the rules of the software application, (0018, discloses creating style sheets (rules) based on a document to generate the appearance of the document file and creating an invisible layer for actions to be performed on the document and 0026, discloses permissions and rules of each user and collaborator to access content and 0046, discloses creating a discussion topics in the workspace and 0048, discloses assigning actionable events such as modifying content to certain users) in the social network,  (0042, discloses different social settings) together with a social object conversation identification that processes and tasks subsequently reference, (0048, discloses creating actions items pertaining to a work item (social objects) and discussions) wherein a social object and its contents are accessed via the user interface and a conversation wall section that displays a conversation with participants, (0048 and 0081, discloses discussion topics that can be created and Fig. 5C, 520, depicts a conversation wall type interface) and one or more document controls that provide access to documents maintained as the document cloud as part of the conversation; (0081, discloses the collaboration bar 510 includes actions that the user can perform on a document such as share, comment, download, or assign at task to another collaborator) wherein the rules specify, (0026, discloses rules and permissions for access levels for users) for particular tasks associated with the software application running at the process cloud, (0025-0027, discloses uploading a work item for multiple users to access using the collaboration platform on the cloud and 0017, Figs.5A-5C, discloses user interfaces rendering documents regardless if a plug-in is installed at the user device)selected participants of the social network to be associated with the social network collaboration; (0042, discloses any type of organization and 0044-0045, discloses which participants to include such as by department and 0048, discloses assigning tasks to users via the user interface) receiving, at the process cloud, input from the social network collaboration interface, (0024, discloses the host server hosting a collaboration environment and 0051-0052, discloses receiving input to access or modify documents using the workspace interface)  in response to interaction by a participant with a particular social object of the one or more social objects, (0081 and Fig 5C, 520 and 0048, discloses assigning actionable events to users regarding work items and receiving updates from users.  The examiner interprets a user may assign tasks and receive follow up input based on the assigned tasks) to control progression of the particular tasks associated with the software application; (0046-0048, discloses the interface is used to adding, deleting, or modifying collaborators or uploading, downloading, adding a work item and discloses creating action items (tasks) and notifying users via the user interface of modifications to a document) and communicating, by the process cloud, with the document cloud, to access and update the documents associated with the social object during execution of the software application, via interaction with the social network. (0018, discloses interacting with documents in a document file 0060, discloses storing the document in the cloud workspace (repository 130) and 0033, discloses storing documents in the shared workspace and 0025, discloses users accessing the workspaces which the user can view, edit, update, revise, etc. grouped work items. The examiner interprets as maintaining an interface with the documents and work items as social objects)including for a particular conversation the documents maintained at the document cloud as part of the particular conversation and accessed via the social object and user interface associated with the particular conversation (0079-0081, Fig. 5C, 520, discloses the collaboration bar allows the 
Lai fails to teach wherein the software application runs at the process cloud and is defined by a process model having process elements spanning participants and activities that are to be performed by or are otherwise associated with the participants involved in a process represented by the process model, automatically determining for the particular social object, in response to the interaction by the participant with the particular social object, the steps and tasks and participants associated with the particular social object; 
Agarwal teaches and wherein the software application runs at the process cloud and is defined by a process model having process elements spanning participants and activities that are to be performed by or are otherwise associated with the participants involved in a process represented by the process model, (Fig. 1 and 0031, depicts and discloses a process model for a software application with tasks and activities associated with participants and Fig. 6 and 0033, 0082, discloses a process model of an IT incident and 0084-0085, discloses the cloud computing environment where the computer system is practiced) automatically determining for the particular social object, in response to the interaction by the participant with the particular social object, the steps and tasks and participants associated with the particular social object; (0021, discloses collaboration logs containing details of activities executed in a process which include emails, chats, and other data including interactions between workers in relation to process or task execution.  The examiner interprets the task as the social objects and 0023-0024, discloses determining a task owner and 0059, discloses in the case a task is misrouted a task owner can transfer the incident to a member in the SCU and 0031, discloses steps taken after the task owner has been identified and 0033, assigning a specific work group to 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Lai to incorporate the teachings of Agarwal.  Doing so would allow the software to be defined by a process model with a collection of elements and activities that are to be performed by participants or collaborators to clearly define roles and responsibilities within the software application in order to accomplish the tasks and events associated with the software application to be completed in a systemic fashion in order to assign and complete tasks more quickly and allow tasks to be assigned automatically without a user according to a user’s role allowing each participant’s roles and responsibilities to be clearly defined to reach a consensus in the collaboration environment.

Regarding claim 21, Lai and Agarwal teaches the non-transitory computer readable medium of claim 1.  Lai teaches wherein the process cloud is integrated with the document cloud via an application programming interface (API) or service for integrating document management functionality of the document cloud; (Fig. 1 and 0005, discloses a host server of a cloud service and collaboration and cloud storage accounts to render documents and 0025, discloses work items (documents) that users can access, revise, download, etc.) process cloud functionality; (0005, discloses hosting a collaboration account that users belong to such as an organization) and software applications of the process cloud, with social network functionality of the social network.  (0024, discloses client software that is native to the cloud 

Regarding claim 22, Lai and Agarwal teaches the non-transitory computer readable medium of claim 21.  Lai wherein the API includes computer code for processing communications between the social network and the process cloud functionality  (0033, discloses a third-party application uses an API to upload documents to receive a version of the same document in the third-party software which the users can share with collaborators) wherein the communications include at least one of a signal from the process cloud to the social network to start a social network conversation for a particular social-network configured application, or a signal from the social network to the process cloud to activate and run one or more social-network configured applications. (0024, discloses signals received at the client devices can be used to access a web-based collaborators that users belong to.  The examiner interprets as accessing a social application)

Regarding claim 23, Lai and Agarwal teaches the method of claim 11. Lai teaches wherein the process cloud is integrated with the document cloud via an application programming interface (API) or service for integrating document management functionality of the document cloud; Fig. 1 and 0005, discloses a host server of a cloud service and collaboration and cloud storage accounts to render documents and 0025, discloses work items (documents) that users can access, revise, download, etc.) process cloud functionality; (0005, discloses hosting a collaboration account that users belong to such as an organization) and software applications of the process cloud, with social network functionality of the social network. (0024, discloses client software that is native to the cloud collaboration platform for an enterprise or organization that the users belong.  The examiner interprets an organization as a social network)

Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (20150082148) in view of Agarwal (20150067043) in further view of Khalutin (20140324513)

Regarding claim 25, Lai and Agarwal teach the apparatus of claim 20.  
Lai teaches wherein the process cloud is integrated with the document cloud via an integration module providing an application programming interface (API) or service for integrating document management functionality of the document cloud; (Fig. 1, Third party application 120, Repository 130 and 0060-0062, discloses the API can facilitate uploading documents, access annotation data within a cloud workspace and render the document and Fig,. 1 and 0005, discloses a cloud service collaboration and cloud storage) process cloud functionality; (0010, Fig. 6, discloses a process for rendering documents in a browser and 0056, discloses a cloud based service for running the processes of collaboration on a document) and software applications of the process cloud, with social network functionality of the social network.; (0056, discloses various software modules that allow collaboration on the document within the cloud and 0006, Fig.2, discloses an enterprise and organizational setting (social network)) and wherein at least one of the API provided in the integration module includes a social network API that processes communications between the social network and the process cloud functionality, (0033, discloses an API that users can annotate, make notes and comments, that can show up to other users in real-time) receive signals from the social network to the process cloud to activate and run one or more social-network configured applications. (0024, discloses receiving signals from various client devices within the organization the users belong to begin the web based collaboration environment)
Lai fails to teach wherein the process cloud includes a process management runtime engine that runs software applications and accompanying process flows,
Agarwal teaches wherein the process cloud (0085, discloses the computer system maybe implemented in a cloud computing environment) includes a process management runtime engine (0023, process engine 408 and Fig. 1, 408) that runs software applications and accompanying process flows, (0023, discloses the process engine determines the start of a business process start and termination of each activity in a business process model and termination of entire process and runs a task assignment module 406 (Fig. 3) and a SCU 410) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Lai to incorporate the teachings of Agarwal.  Doing so would allow the software to be defined by a process model with a collection of elements and activities that are to be performed by participants or collaborators to clearly define roles and responsibilities within the software application in order to accomplish the tasks and events associated with the software application and to establish completion criteria activity for when a task is substantially complete.
Lai and Agarwal fail to teach including wherein social network conversations that are instantiated are used by processes hosted and run by the process management runtime engine;  and is adapted to: receive signals from the process cloud to the social network to start a given social network conversation for a particular social-network configured application,
Khalutin teaches including wherein social network conversations that are instantiated are used by processes hosted and run by the process management runtime engine; (Fig. 1 and 0023, discloses the business process model that uses a communication framework) and is adapted to: receive signals from the process cloud to the social network to start a given social network conversation for a particular social-network configured application, (0038, discloses a process engine including means for conversations such as skype social networks etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Lai and Agarwal to incorporate the teachings of Khalutin.  Doing so would allow the software to include communications between the various users in the social network to allow collaboration on various social objects to facilitate the completion of tasks and communicating status between members of the members involved with the collaboration application.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (20150082148) in view of Agarwal (20150067043) in further view of McConnell (20130018953)

Regarding claim 4, Lai and Agarwal teaches the non-transitory computer readable medium of claim 3. 
 Lai and Agarwal fails to teach further including automatically determining participants of the closed form based on a software task that has been completed or a software task that is to be completed, in combination with metadata characterizing the one or more participants, including at least one of a role and a security credential associated with each of the one or more participants.
McConnell teaches further including automatically determining participants of the closed form based on a software task that has been completed or a software task that is to be completed, in combination with metadata characterizing the one or more participants, including at least one of a role and a security credential associated with each of the one or more participants.  (0050, discloses automatically assigning a task based on a role of a collaborator and 0092, discloses metadata associated with each user and 0083, discloses permissions of a user)
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Lai and Agarwal to incorporate the teachings of McConnell.  Doing so would allow tasks to be assigned automatically without a user according to a user’s role saving time during project management.

Regarding claim 14, Lai and Agarwal teaches the non-transitory computer readable medium of claim 13. 
 Lai and Agarwal fails to teach further including automatically determining participants of the closed form based on a software task that has been completed or a software task that is to be completed, in combination with metadata characterizing the one or more participants, including at least one of a role and a security credential associated with each of the one or more participants.. 
McConnell teaches further including automatically determining participants of the closed form based on a software task that has been completed or a software task that is to be completed, in combination with metadata characterizing the one or more participants, including at least one of a role and a security credential associated with each of the one or more participants.  (0050, discloses automatically assigning a task based on a role of a collaborator and 0092, discloses metadata associated with each user and 0083, discloses permissions of a user)
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Lai and Agarwal to incorporate the teachings of McConnell.  Doing so would allow tasks to be assigned automatically without a user according to a user’s role saving time during project management.


Response to Arguments
Applicant’s arguments, see Remarks, filed 4/16/2001, with respect to the rejection(s) of claim(s) 1, 11, and 20 under Lai, Thonse, and McConnell have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lai and Agarwal.

The applicant’s first argument (page 14) regarding claims 1, 11, and 20 is based upon the belief that the prior art (Lai) “neither Lai when considered alone or in combination, appear to describe or render obvious, for example, wherein each of one or more social objects associated with a software application provides a mapping of data between a software application running at a process cloud and the social network, and enable access via a user interface and a conversation wall section that displays a conversation with participants, and one or more document controls that provide access to documents maintained as the document cloud as part of a conversation.” Lai discloses (Fig. 5C, depicts a social object with comments and Fig. 1, Collaborators 108 and host server 110 and 0005, a cloud service with capabilities to render documents and 0024-0026, discloses a platform with an enterprise or organization that users belong to provide an interface with users can edit content and 0073-0074, discloses users may make comments and annotations rendered over a document that can be filtered for display by metadata or which users may access content. and 0046, discloses creating discussion topics in the workspace and notifying others in the workspace in real-time and Fig. 5C depicts document controls such as download or share assign a task associated with the document.  The examiner interprets the user updates to the document (social object) and using metadata mapping the data/updates of users within the organization within the social objects). For this reason this argument is not persuasive.

	
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN GOLDEN/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144